DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 14/998,162, now U.S. Patent No. 10,604,790, which claims benefit of U.S. Provisional Application 62/096,640, filed December 24, 2014.  Claims 40-59 will be examined on the merits.  Claims 1-39 have been canceled.  No claims are currently withdrawn from consideration.

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.


3.	Claims 40-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,604,790 (cited on IDS of 06/18/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,604,790 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a
composition for detecting a target nucleic acid in a sample, the composition comprising a first oligonucleotide comprising in the 3’ to 5’ direction, a first signal DNA generation sequence, an endonuclease recognition site, and a sequence complementary to the 3’ end of the target nucleic acid, and at least one and up to ten unique cascade sequence amplification DNAs, wherein one of the unique cascade sequence amplification DNAs comprises, in the 5’ to 3’ direction, a second signal DNA generation sequence that is different from the first signal DNA generation sequence of the first oligonucleotide, an endonuclease recognition site, and a sequence that is homologous to the first signal DNA generation sequence of the sequence of the first oligonucleotide.  The claims of U.S. Patent No. 10,604,790 also teach methods of using the composition for detecting a target nucleic acid in a sample, including forming a reaction mixture comprising the composition above, a polymerase and an endonuclease for a nicking reaction (the composition as recited in claim 58 of the current claims).  In addition, it would be 

Claim Objections
4.	Claim 58 is objected to because of the following informalities:  The term “unique cascade sequence amplification DNA” recited in lines 5 and 6 of claim 58 should read “unique cascade sequence amplification DNAs” for proper grammar, and also to be consistent with the same term recited in claims 40 and 48.  Appropriate correction is required.

Subject Matter Free of the Prior Art
5.	Claims 40-59 are free of the prior art, as no prior art references were identified that teaches or suggests compositions and a kit for detecting a target nucleic acid in a sample as currently claimed.  The closest prior art of Komiya, K. (U.S. Patent Pub. No. 2014/0017692, cited on IDS of 03/12/2020) teaches a compositions for detecting a nucleic acid such as DNA or RNA in a sample that comprises a first oligonucleotide that comprises, in the 5’ to 3’ direction, a first arbitrary sequence, an endonuclease recognition site that is used in a nicking reaction, and a sequence complementary to the target nucleic acid, paragraph 19, lines 1-7 and Figure 1; the first oligonucleotide is also 
It is also noted that the currently claimed compositions and kit are designed for use in methods wherein the first oligonucleotide is used as a template by extension of the target polynucleotide sequence (see Figure 2).  This contrasts with many common amplification processes wherein a primer is extended using the target sequence as a template, including those wherein a primer or probe comprises an endonuclease site that is cleaved during the amplification process.  For example, see Nadeau et al. (U.S. 

Conclusion

6.	Claims 40-59 are rejected on the grounds of nonstatutory obviousness-type double patenting.  However, claims 40-59 are free of the prior art, as discussed above.

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637